PER CURIAM:
Alfred Robinson, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint seeking damages for the Appellee’s delay in providing Robinson with copies of his medical records for failure to state a claim upon which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Watkins, No. 4:11-cv-00089-MSD-TEM, 2011 WL 6046449 (E.D.Va. Dec. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.